Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 04, 2015

The Court of Appeals hereby passes the following order:

A16D0092. RODOLFO MARTINEZ v. RUSTY GRANT, CHIEF, ROSWELL
    POLICE DEPARTMENT.

      Rodolfo Martinez, also known as Zenith Vivas, sought to proceed in forma
pauperis in a writ of mandamus action against Police Chief Rusty Grant. The trial
court denied the request and directed the clerk of the court to reject the pleading for
filing. Martinez then filed this discretionary application.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (“‘[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.’”). Accordingly, this case is TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                                                             11/04/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.